Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: for example the reference number 1300 in Fig. 13 is not in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In para [0001], please insert “now U.S. Patent No. 10,537,016,” after “19 April, 2017”.
Furthermore, the specification fails to adequately define a “fusing measurement”.
Appropriate correction is required.
This specification has not been completely checked to the extent necessary to determine the presence of all possible more errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 17 is objected to because of the following informalities:  
The phrase, “a range of nominal current”, does not properly agree as to number. 
Hence, the phrase, “a range of normal currents” is suggested as a replacement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 9, the limitation, “a fusing measurement” is unclear with regard how said fusing measurement may be carried out.
Regarding claim 12, the limitation, “placing the vias in proximity to a current port to improve solderability of the conductive trace” is unclear with regard to the rule the Applicant proposes to follow to accomplish  the recited improvement.
	Regarding claim 17, the limitation,” to accommodate a target current capacity of a range of nominal current to a current spike of five hundred amperes” is unclear with regard to whether this manufacturing step is intended as a testing step or a calculation step.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-17 are directed to the abstract idea. Notably, claims 1-4, i.e., recited the method comprising: selecting a via diameter; selecting a plating thickness; selecting a spacing between vias; selecting a number of vias to control: an electrical resistance of the conductive trace, … estimating the electrical resistance of the conductive trace comprises one of simulating and calculating the electrical resistance”. The underlined limitations constitute an abstract idea because the amount to nothing more than a product of abstract thought. Nothing more of a tangible nature has been produced at the end of the claim than was present at the beginning. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iadarola et al. (US 4543715 A) teaches a method for forming vertical conductive traces (51-54) on a multilayer printed circuit board (10) (see Figs. 1 and 2).

				Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816